Citation Nr: 1629957	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent prior to July 11, 2012, for right knee disability status post total knee replacement.


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to April 1987, and September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Service connection for the Veteran's right knee disability was effective from his 1991 separation from his second active service period. He had right total knee replacement surgery in September 2007. In the December 2007 rating decision, the RO assigned an initial 100 percent disability rating for right knee disability status post replacement, and a 30 percent rating effective November 1, 2008.

The Veteran had a Board videoconference hearing in February 2016 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

At the February 2016 Board hearing, he indicated that he was only appealing for a higher rating for worsened right knee disability during the period before the July 2012 surgery.

FINDING OF FACT

From November 1, 2008, through July 10, 2012, the Veteran's right knee disability status post replacement surgery was manifested by chronic pain, limitation of flexion, limitations and incapacity in some tasks, and diminished endurance that was reasonably equivalent to the impairment that would be produced by severe painful motion or weakness in that knee.





CONCLUSION OF LAW

From November 1, 2008, through July 10, 2012, the Veteran's right knee disability status post replacement surgery met the criteria for a 60 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2002 through 2014. In those letters, the RO notified him what information was needed to substantiate claims for service connection and increased disability ratings. The letters also addressed how VA assigns effective dates.

In the February 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The claims file contains service medical records, post-service medical records, VA examination reports, and hearing transcripts. The assembled evidence is sufficient to reach a decision on the issue on appeal.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Knee Disability

The Veteran sustained right knee injury during his active service in 1990 and 1991. He sought service connection for a right knee disability, and the RO established service connection effective from his 1991 separation from service. He had right total knee replacement surgery in September 2007. In a December 2007 rating decision, the RO assigned an initial 100 percent disability rating for right knee disability status post replacement, and a 30 percent rating effective November 1, 2008. The Veteran appealed the 30 percent rating, contending that ongoing knee problems warranted a higher rating.

After the 2007 replacement surgery, the Veteran sought treatment for ongoing and worsening problems with his right knee. In July 2012, he underwent another surgery to address those problems. In a March 2013 rating decision, the RO a 100 percent rating from July 11, 2012, and a 30 percent rating from September 1, 2013. In July 2013, the Veteran sought a 60 percent rating from September 2013. Later, however, in the February 2016 Board hearing, he indicated that he was not appealing for a rating higher than 30 percent rating from September 2013. He clarified that he was seeking a higher rating for worsened disability during the period before the July 2012 surgery.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating prosthetic replacement of a knee at 100 percent for one year following implantation of the prosthesis. Thereafter, the residual knee disability is rated at a minimum of 30 percent, and at 60 percent if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2016). Diagnostic Code 5256 provides ratings for ankylosis, or complete lack of motion, of the knee. Ankylosis is rated at 30 percent if the knee is frozen at a favorable ankle, described as in full extension, or in slight flexion, between 0 and 10 degrees. Ankylosis is rated at 40 percent if the knee is frozen in flexion between 10 and 20 degrees, 50 percent if between 20 and 45 degrees, and 60 percent if extremely unfavorable, in flexion at an angle of 45 degrees or more. Diagnostic Code 5261 addresses limitation of extension of the leg at the knee. That code provides ratings of 0 percent if extension is limited to 5 degrees, 10 percent if extension is limited to 10 degrees, 20 percent if extension is limited to 15 degrees, 30 percent if extension is limited to 20 degrees, 40 percent if extension is limited to 30 degrees, and 50 percent if extension is limited to 45 degrees. Diagnostic Code 5262 addresses impairment of the tibia and fibula, and provides for ratings for 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, 30 percent for marked knee or ankle disability, and 40 percent for loose motion, requiring a brace.

The Veteran has had ongoing VA orthopedic and primary treatment since the September 2007 right knee replacement surgery. On follow-up later in 2007, the knee replacement was noted to be healing and functioning well. In early January 2008, the Veteran reported a three day history of right knee pain after pulling a heavy palette at work. A treating clinician noted a slight limp and mild tenderness of the knee. On x-rays, the knee hardware was intact. In late January 2008, the Veteran reported recently having slipped and fallen on ice, landing with his right knee flexed and underneath him. He stated that since then he had persistent pain on the lateral side of the knee, and worse pain when he tried to bend it. Right knee x-rays showed normal alignment and position of the prosthesis, with no evidence of fractures or cavitations.

In VA treatment in May 2008, the Veteran reported chronic pain in his right knee since slipping and falling earlier that year. He stated that the knee hurt all the time, that the pain awakened him from sleep, and that he could not bend the knee. He reported intermittent swelling in the knee. He related that he wore a hinged pull-on brace on the knee. A treating clinician found that the knee had extension to 5 degrees and flexion for 120 degrees. May 2008 x-rays showed no evidence of decomposition or loosening about the components of the prosthetic joint. He had a physical therapy consultation to address the knee problems and low back pain. In August 2008, he reported ongoing chronic right knee pain.

In a September 2008 statement, the Veteran reported continuous pain in his right knee, and problems sleeping because of the pain.

On VA examination in October 2008, the Veteran reported ongoing right knee pain with recent worsening. He related pain on the lateral side of the knee that was worse with walking and lying down, and less with sitting. He reported swelling of the knee. He stated that pain medication partially helped. He reported that his wife had to help him put on his shoes. He stated that he worked in the meat department of a grocery store. He indicated that because of his knee pain he did not unload trucks. He reported that he could walk 100 yards without pain. The examiner found that the knee had motion from 0 to 90 degrees, with pain at the end of the range of flexion. The examiner observed a mildly antalgic gait, with shifting of some weight to the left leg. There was pain with palpation of the right knee.

In VA treatment in February 2009, the Veteran reported ongoing right knee pain, treated with medication. In April 2009, he pointed out a painful area of the lateral aspect of his right knee. The treating clinician reported palpating a small area that felt like a plica along the lateral joint line. The clinician stated that palpating the area reproduced quite severe pain. The clinician prescribed refills of medication for pain and inflammation. In July 2009, the Veteran reported continuing problems with his right knee since a fall in 2008. In August 2009, a bone scan showed mild increased activity described as possibly reflecting osteomyelitis or chronic aseptic loosening. In September 2009, the Veteran related ongoing discomfort. Flexion of his right knee was limited to 90 degrees. Laboratory studies did not show evidence of infection. X-rays showed a nicely positioned prosthesis.

In VA treatment in February 2010, the Veteran reported ongoing right knee pain, described as 6/10 and sometimes 8/10. He stated that because of his knee pain he did not exercise. He expressed that he had to manage at work because he was the only member of his household who was employed. He indicated that the knee did well after the replacement until he twisted it in early 2008. A clinician found that his right knee had complete extension and flexion to 90 degrees. The prosthesis appeared stable on x-rays. A consulting orthopedist stated that he did not expect the range of flexion to increase. The orthopedist opined that revision surgery was not needed. 

In a March 2010 statement, the Veteran noted that a VA physician did not expect his right knee disability to improve. He stated that his right knee was in constant pain. He reported that the right knee problems interfered with his daily activities, including making him need his wife's assistance with dressing, and making him unable to get on his knees to play with his grandchildren. He stated that he had to wear a knee brace.

On VA examination in April 2010, the Veteran reported constant pain in his right knee. He also reported stiffness and daily swelling. He stated that he wore a brace on the knee. He indicated that he worked as a butcher, and had to work through the pain. He stated that he had difficulty bending, stooping, or kneeling. The examiner found that the Veteran had a normal gait. The right knee had effusion. That knee had motion from 0 to 90 degrees, without evidence of pain with active motion or following repetitive motion. 

In VA treatment in August 2010, the Veteran requested replacement of a knee brace. In a VA orthopedic consultation in May 2011, he indicated that he worked as a butcher in a grocery store. He reported that his 2007 right knee replacement functioned well until a fall and injury in early 2008. He reported ongoing pain in the side of the knee. He stated that pain limited flexion of the knee, and that pain was much worse with deep flexion. He related having pain in the morning, occasional pain after prolonged sitting, and much worse pain after working for eight hours. His stated that the pain inhibited his ability to do things with his grandchildren. The consulting clinician noted that the right knee had motion from 0 to 90 degrees, with pain at the end of flexion. There was tenderness to palpation. The prosthesis appeared normal on x-rays. The clinician concluded that his symptoms were due most likely to iliotibial band tendinitis, or less likely to occult infection or aseptic loosening. The clinician initiated treatment for iliotibial band tendinitis, with an injection in May 2011 and physical therapy in June 2011.

In a July 2011 statement, the Veteran wrote that he needed a brace and strong pain medication for his right knee. He noted that he was being treated for iliotibial band tendinitis. He stated that he had to work to maintain his household, but that he worked in pain every day. He related that his right knee pain left him only barely able to work on his cars and play with his grandchildren. He stated that when he was on the ground he sometimes needed help getting up. He reported that he sometimes needed help washing his right foot and putting on a sock and shoe on that side.

In VA treatment in January 2012, the Veteran reported ongoing right knee pain. In a March 2012 orthopedic visit, he related ongoing right knee pain that was severe, and worse with flexion. He reported that the knee was occasional unstable, and had given way about twice in the preceding four months. The clinician found that the range of motion of the knee was from 0 to 95 degrees. The clinician noted that the knee pain was chronic, intractable, and not controlled with conservative treatment.

In April 2012, the Veteran saw private orthopedist H. D. H., M.D. The Veteran reported that having fallen about six months after his right knee replacement surgery. He stated that since that fall he experienced continuous, worsening pain and stiffness in his right knee area, particularly in the upper tibia area. He described the pain as 6/10. He stated that the pain was worse with stairs. He reported that he wore a brace. He indicated that he took tramadol for the pain. Dr. H. found evidence of diffuse pain in the Veteran's right knee. The knee had motion from 0 to 110 degrees. On x-rays, Dr. H. noted evidence of possible lucency and possible subsidence of the tibial component. Dr. H.'s impression was that the knee probably had instability and possibly had a loose tibial component. Dr. H. recommended revision surgery, and prescribed hydrocodone in the interim. Dr. H. performed the revision surgery on July 11, 2012. In his report of the surgery, he stated that the tibia did appear to be loose. His postoperative diagnoses included a loose tibial component.

In the February 2016 Board hearing, the Veteran indicated that, beginning in about February 2010, the condition of his right knee worsened. He stated that in treatment at two VA facilities, physicians found no x-ray evidence of problems. He reported that Dr. H., the private orthopedist he consulted, examined x-rays and concluded that the prosthetic joint was loose, and that he needed a revision surgery. The Veteran noted that in the revision surgery Dr. H. confirmed that the tibial component of the prosthesis was loose.

Medical records and the Veteran's statements indicate that the 2007 right knee replacement surgery was initially followed by signs of good recovery and improved function. After strain and fall incidents in early 2008, however, he experienced persistent pain in that knee. Through the period from November 1, 2008, (the effective date of the 30 percent rating following recovery from the replacement surgery), until the July 11, 2012, revision surgery, he experienced limitation of flexion of the knee and ongoing knee pain. The pain interfered with sleep, bending, dressing, and occupational tasks such as heavy lifting. Although he, out of necessity, persevered in full time employment, he related that he worked through pain, and had increased pain during and following prolonged standing at work. Overall, his post-replacement right knee was manifested by chronic pain, limitation of flexion, limitations and incapacity in some tasks, and diminished endurance. These effects produced impairment that was reasonably equivalent to the impairment that would be produced by severe painful motion or weakness in that knee. Thus, the disability picture reasonably resembled the criteria for a 60 percent rating, and the Board grants a 60 percent rating for that period, November 1, 2008, through July 10, 2012.

A 60 percent rating is the maximum rating under Diagnostic Code 5055 for disability residual to knee replacement. In any case, from November 1, 2008, through July 10, 2012, the Veteran's right knee disability did not produce impairment greater than severe painful motion or weakness. Therefore, there is no basis for a rating higher than 60 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1). From November 1, 2008, through July 10, 2012, the Veteran's right knee disability did not require frequent hospitalizations. The disability affected endurance and certain tasks at work, but did not interfere with his employment to a marked extent. The rating assigned here by analogy to the regular rating schedule criteria adequately and appropriately addresses the effects of his right knee disability. Therefore, it is not necessary to refer the issue of the rating for that disability for consideration of extraschedular ratings.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced. However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the record does not directly or indirectly raise the issue of unemployability. The Veteran has indicated that his right knee disability causes difficulties at work, and that his work leads to worsened symptoms; but he has not stated or suggested that the knee disability makes him unemployable.



ORDER

From November 1, 2008, through July 10, 2012, a 60 percent rating for right knee disability status post replacement surgery is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


